Order entered on stipulation substituting Lena P. Curtiss, as executrix of the last will and testament of Glenn H. Curtiss, deceased, as a party defendant, respondent, herein in the place of said Glenn H. Curtiss, deceased; and further order entered on stipulation discontinuing the action, without costs as to the defendants Lena P. Curtiss, as executrix of the last will and testament of Glenn H. Curtiss, deceased, and D. Rumsey Wheeler and H. Sayre Wheeler, as executors of the last will and testament of Monroe Wheeler, deceased. Present — Sears, P. J., Crouch, Taylor, Edgcomb and Thompson, JJ.